Case 1:17-cv-00365-DAE-AWA Document 301-2 Filed 01/28/20 Page 1 of 4




                        EXHIBIT 2
      Case 1:17-cv-00365-DAE-AWA Document 301-2 Filed 01/28/20 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                    )
                                                 )
               Plaintiffs,                       )
                                                 )
vs.                                              )    No. 1:17-cv-00365-DAE-AWA
                                                 )
GRANDE COMMUNICATIONS                            )
NETWORKS LLC,                                    )
                                                 )
               Defendant.
                                                 )

           DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
                   STATEMENT OF CLAIMS OR DEFENSES

        Pursuant to Local Rule CV-16(e) and the Court’s Order Setting Jury Selection/Trial and

Related Deadlines (ECF No. 275), Defendant Grande Communications Networks, LLC,

(“Grande”) submits the following statement of its claims or defenses to be used in voir dire:

        Grande disputes the plaintiffs’ claim that Grande is liable for acts of copyright

infringement allegedly committed by users of its network. Grande asserts that it is merely an

internet service provider and never induced or encouraged anyone to infringe the plaintiffs’

copyrights. Grande contends that Rightscorp, which claims to have detected copyright

infringement on Grande’s network, cannot accurately or reliably identify infringement, and that

Rightscorp destroyed or otherwise failed to preserve the evidence of its alleged detections.

Grande also contends that Rightscorp’s emails to Grande were flawed and unreliable, because of

defects in Rightscorp’s system and because the emails lacked any supporting or verifiable

evidence. Grande therefore contends that the plaintiffs are not entitled to recover any damages,

and furthermore, that the plaintiffs’ requested damages are excessive and not supported by

evidence of actual harm.
    Case 1:17-cv-00365-DAE-AWA Document 301-2 Filed 01/28/20 Page 3 of 4




Dated: January 28, 2020


                                         By: /s/ Richard L Brophy
                                             Richard L. Brophy
                                             Zachary C. Howenstine
                                             Margaret R. Szewczyk
                                             Abigail L. Twenter
                                             ARMSTRONG TEASDALE LLP
                                             7700 Forsyth Blvd., Suite 1800
                                             St. Louis, Missouri 63105
                                             Telephone: 314.621.5070
                                             Fax: 314.621.5065
                                             rbrophy@armstrongteasdale.com
                                             zhowenstine@armstrongteasdale.com
                                             mszewczyk@armstrongteasdale.com
                                             atwenter@armstrongteasdale.com

                                             J. Stephen Ravel
                                             Texas State Bar No. 16584975
                                             J.R. Johnson
                                             Texas State Bar No. 24070000
                                             Diana L. Nichols
                                             Texas State Bar No. 00784682
                                             KELLY HART & HALLMAN LLP
                                             303 Colorado, Suite 2000
                                             Austin, Texas 78701
                                             Telephone: 512.495.6429
                                             Fax: 512.495.6401
                                             Email: steve.ravel@kellyhart.com
                                                     jr.johnson@kellyhart.com
                                                     diana.nichols@kellyhart.com

                                             ATTORNEYS FOR DEFENDANT
                                             GRANDE COMMUNICATIONS
                                             NETWORKS LLC




                                     2
    Case 1:17-cv-00365-DAE-AWA Document 301-2 Filed 01/28/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       The undersigned certifies that on January 28, 2020, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                                    /s/ Richard Brophy
                                                    Richard L. Brophy




                                                3
